39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Thomas KELLY, Petitioner Appellant,v.DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS, Respondent Appellee.
No. 94-6562.
United States Court of Appeals, Fourth Circuit.
Submitted Sept 26, 1994.Decided Oct. 25, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-94-204-AM)
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
John Thomas Kelly, appellant pro se.
E.D.Va.
AFFIRMED.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Kelly v. Director of Va.  Dep't of Corrections, No. CA-94-204-AM (E.D. Va.  Feb. 23 & May 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED